DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered.

Response to Amendment
Claim 1 is amended. 
Claim 2 is cancelled. 
Claims 1 and 3-14 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokosalakis (US 2007/0209865) in view of Scarton (US 2015/0176399), Andersen (US 5,159,580) and Lee (US 2016/0345113).
Regarding Claim 1, Kokosalakis teaches a system for transmitting a signal [Fig 2], the system comprising: a) at least one metallic transmission medium having a proximal end and a distal end [#201 of Fig 2]; and b) at least a pair of transducers wherein one transducer is located at the proximal end of the transmission medium and a corresponding transducer is located at the distal end [#202, #204 of Fig 2]; wherein a transducer converts an external signal received by its interface to an ultrasonic signal and transmits the ultrasonic version of the external signal over the metallic transmission medium [#204, #208 of Fig 2]; and wherein (the other) transducer receives the ultrasonic version of the external signal over the metallic transmission medium and converts the ultrasonic version of the external signal [#202, #210 of Fig 2] and sends the signal to its interface [0031; 0034]. Kokosalakis also teaches wherein the transmission medium comprises existing piping of a nuclear reactor [#201 of Fig 2; 0031; 0034]. Andersen additionally teaches this limitation in Abstract, Col 1 Lines 1-25 and Col. 2 Line 1-25. The location of the pipe is merely intended use in this instance.  Kokosalakis does not explicitly teach – but Scarton does teach wherein each transducer contains an interface and connection to an external signal connection capable of sending and receiving a signal [0005; 0059; 0071; 0080]. It would have been obvious to modify the system of Kokosalakis to include transceivers on each end of the metallic medium in order to allow bidirectional communication. Kokosalakis also teaches wherein the transmission medium comprises existing piping of a building [#201 of Fig 2; 0031; 0034]. Andersen also teaches wherein the transmission medium comprises existing piping of a building [Col. 1 Lines 1-10; Col. 2 Lines 1-25]. It would have been obvious to modify the system of Kokosalakis to use on the piping of a building because metal transfers sound faster than air, and often more efficiently over greater distances, thus increasing efficiency. Kokosalakis does not explicitly teach – but Lee does teach the transducers do not contact the transmission medium [0017; 0026; 0085; 0131; 0134; 0136; 0140; 0159; 0161]. It would have been obvious to modify the system of Kokosalakis to include a non-contact type transducer to reduce ringing, prevents reverberation in the metallic medium, or to act as a frequency filter to reduce noise. 
Regarding Claim 13, Kokosalakis teaches wherein said metallic transmission medium comprises a pipe (carrying water or steam from a nuclear reactor) [#201 of Fig 2; 0031; 0034]. Andersen additionally teaches this limitation in Abstract, Col 1 Lines 1-25 and Col. 2 Line 1-25. The location of the pipe is merely intended use in this instance. 
Regarding Claim 3, Kokosalakis also teaches wherein said transducers comprise electromagnetic acoustic transducers installed on two locations on said metallic transmission medium [0087]. Scarton additionally teaches this limitation in [0006; 0018; 0065; 0080]. Andersen additionally teaches this limitation in Abstract, Col 1 Lines 1-25 and Col. 2 Line 1-25.
Regarding Claim 4, Kokosalakis also teaches wherein said electromagnetic acoustic transducers generate a signal of varying power [0010; 0049; 0072; 0075]. Scarton additionally teaches this limitation in [0006; 0018; 0065; 0080], and Andersen teaches this limitation in Abstract, Col 1 Lines 1-25 and Col. 2 Line 1-25. 
Regarding Claim 5, Kokosalakis also teaches wherein said transducer interface comprises a digital network interface [0009; 0035; 0042-48].
Regarding Claim 6, Kokosalakis also teaches wherein each transducer further comprises a modulator and demodulator to convert said digital network interface signal to an ultrasonic signal [0008; 0016; 0036; 0041-48].
Regarding Claim 7, Kokosalakis also teaches wherein each said transducer comprises an integral power source [Abstract; 0010; 0022; 0072].
Regarding Claim 8, Kokosalakis also teaches wherein each said transducer external interface comprises a connection to a sensor network [0028-9; 0093].
Regarding Claim 9, Kokosalakis also teaches wherein each said transducer external interface comprises a wireless connection [0028-9; 0093].
Regarding Claim 10, Kokosalakis also teaches wherein said metallic transmission medium comprises 100 feet of pipe [Abstract; 0028; 0031; 0053]. Andersen also teaches this limitation in Col. 1 Lines 1-10 and Col. 2 Lines 1-25.
Regarding Claim 11, Kokosalakis teaches wherein each of said transceivers changes its mode of operation …pursuant to a time division scheme [0051-57]. Kokosalakis does not explicitly teach  - but Scarton teaches changes its mode of operation as either a sender or receiver of the ultrasonic versions of the signals [0005; 0059; 0071; 0073; 0080]. It would have been obvious to modify the system of Kokosalakis to include transceivers on each end of the metallic medium in order to allow bidirectional communication on a controlled time schedule. 
Regarding Claim 12, Kokosalakis does not explicitly teach – but Scarton does teach wherein each of said transceivers changes its mode of operation as either a sender or receiver of the ultrasonic versions of the signals depending on whether there is an external signal to transmit. [0005; 0059; 0066; 0071; 0080]. It would have been obvious to modify the system of Kokosalakis to include transceivers on each end of the metallic medium in order to allow bidirectional communication to allow for faster real-time response to present external signals. 
Regarding Claim 14, Kokosalakis, as modified, also teaches an air gap… [0005; 0059; 0071; 0073; 0080]. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14 have been considered but are moot because the arguments do not apply to the specific combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645